Gray, J.
The report of the justice before whom the hearing was had reserves for the consideration of the full court nothing but the question of law involved. The only matter for our decision therefore is, whether the evidence reported in law warrants the finding; and we have no doubt that it does.
The rule, upon which the judges have usually acted in these cases, of not granting a divorce upon the uncorroborated testimony of the libellant, is merely a general rule of practice, and not an inflexible rule of law. When other evidence can be had, it is not ordinarily safe or fit to rely upon the testimony of the party only. But sometimes no other evidence exists, or can be obtained. The parties are made competent witnesses by statute, and there is no law to prevent the finding of a fact upon the testimony of a party whose credibility and good faith are satisfactorily established.
The law is settled in this Commonwealth, in accordance with the doctrine declared by Lord Stowell and Sir John Nicholl in the English ecclesiastical courts, that any condonation by the wife of her husband’s cruelty is on the implied, if not expressed, condition of his treating her in the future with conjugal kindness ; that any breach of this condition will revive the right to maintain a libel for the original offence; and that such a breach *152may be shown by acts, words or conduct which would not of themselves prove a cause of divorce. Harshness or rudeness, not sufficient to maintain a libel, may receive a different interpretation and effect upon the question of condonation, after proof that the husband has previously gone to the length of positive acts of cruelty. Gardner v. Gardner, 2 Gray, 441, 442. D’Aguilar v. D'Aguilar, 1 Hagg. Eccl. 782. Durant v. Durant, Ib. 763. Westmeath v. Westmeath, 2 Hagg. Eccl. (Suppt.) 114.
In the case before us, the testimony was that for the period of six weeks, beginning only a fortnight after the last act of extreme cruelty proved, the husband, while living in the same house with his wife, wholly and continuously refused to speak to her. Such evidence of persistent and enduring unkindness and ill temper warranted the wife or the court in inferring that his smothered anger would break out again into acts of cruelty.

Divorce granted to the wife.